United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2429
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 2, 2006 denying her occupational injury
claim and a December 1, 2006 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment; and (2) whether the
Office properly refused to reopen appellant’s case for further review of the merits pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 14, 2006 appellant, a 45-year-old mail handler, filed an occupational disease
claim, Form CA-2, alleging that she developed a sore elbow as a result of her employment

duties. She first became aware that her condition was related to her employment on
June 14, 2006.
Appellant submitted a July 7, 2006 report of an initial consult with Dr. Bryan L. Weddle,
a chiropractor. He stated that appellant’s daily duties as a mail handler for the past eight years
had included transferring as many as 5,000 mail trays (weighing from 1 to 20 pounds) from a
belt to a wire cage. Appellant informed Dr. Weddle that she began to experience left elbow pain
at work on June 20, 2006. She reported the pain level in her elbow to be 5/10 while grasping and
lifting, with pain radiating down to her left wrist. Dr. Weddle indicated that appellant had
sustained a previous injury to her left shoulder the previous year. He found decreased grip
strength on the left (40 pounds), as opposed to the right (60 pounds). Range of motion
examination of bilateral elbows revealed: flexion of 135 degrees; extension of 0 degrees;
pronation of 80 degrees; and supination of 80 degrees.
Appellant submitted a July 7, 2006 treatment plan, bearing an illegible signature,
reflecting a diagnosis of right and left lateral epicondylitis, left cubital tunnel syndrome, right
and left triceps tendinitis, and left bicipital tendinitis. The history of injury was reported as
“repetitive work injury to right and left elbows.” The plan recommended physical therapy three
times per week, including joint mobilization, ultrasound and therapeutic exercise of both elbows,
as well as myofascial release of both forearms, in order to lessen muscle tightness and edema
around the tendons.
On July 17, 2006 Dr. Weddle recommended continuation of appellant’s current treatment
plan. Appellant submitted physicians’ notes, bearing illegible signatures, reflecting treatment of
her elbow condition. Notes dated July 14, 2006 contained a diagnosis of bilateral tennis elbow.
Notes dated July 19, 2006 noted tenderness in both elbows and wrists on palpation. Notes dated
July 21, 2006 reflected slight swelling in the left elbow.
In a letter dated August 3, 2006, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. The Office advised appellant to submit details
regarding the employment duties she believed caused or contributed to her claimed condition, as
well as a comprehensive medical report from a treating physician, which contained symptoms, a
diagnosis, and an opinion with an explanation as to the cause of her diagnosed condition.
Appellant submitted a report dated July 3, 2006 from Dr. Charles E. Willis, a treating
physician, who diagnosed bilateral epicondylitis and myofascial pain. Dr. Willis stated that, on
June 28, 2006, appellant began experiencing pain in her elbows while at work on a letter tray
line, sorting mail. On July 31, 2006 he noted that appellant’s condition was unchanged.
Appellant submitted physicians’ notes, bearing illegible signatures, for the period July 26
through September 16, 2006. An August 10, 2006 report of x-rays of the right and left elbows
reflected no evidence of acute fracture, dislocation or articular disease. Appellant submitted
follow-up notes dated August 15 through 25, 2006 from Dr. Weddle. On August 15, 2006 his
range of motion examination of bilateral elbows revealed flexion of 150 degrees on the left and
130 degrees on the right.

2

Appellant submitted a report from Dr. Willis dated August 28, 2006, noting that her
condition had improved since the previous visit and that bilateral elbow tenderness had
decreased. His assessment included, “Good pain control with current regimen.”
By decision dated October 2, 2006, the Office denied appellant’s claim on the grounds
that she had not established a causal relationship between the diagnosed condition and accepted
work-related events. The Office noted that appellant had not provided a narrative medical report
explaining the cause of her condition.
In an undated form, received by the Office on November 27, 2006, appellant requested
reconsideration of the Office’s October 2, 2006 decision. She submitted physicians’ notes,
bearing an illegible signature, dated September 13 and October 13, 2006. In a September 25,
2006 follow-up report, Dr. Willis stated that appellant’s condition remained unchanged, and
found that her pain was well controlled with the current regimen. Appellant also submitted
documents previously received and considered by the Office.1
By decision dated December 1, 2006, the Office denied appellant’s request for merit
review, on the grounds that she failed to raise a substantive legal question or present relevant
evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
sustained in the performance of duty as alleged,3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.5
1

The Board notes that the record on appeal contains evidence which was not before the Office at the time it
issued its December 1, 2006 decision. The Board has no jurisdiction to review this evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c). See also Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB
35, 36 n.2 (1952).
2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged. He
must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

5

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

3

The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to the claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.7
ANALYSIS -- ISSUE 1
The medical evidence submitted by appellant is insufficient to establish that her
diagnosed medical condition was caused or aggravated by factors of her federal employment.
Therefore, she has failed to meet her burden of proof.
Appellant submitted reports dated July 7 and 17, 2006, and follow-up notes, from
Dr. Weddle, a chiropractor, who treated appellant for bilateral elbow pain. Dr. Weddle related
appellant’s complaints of pain, described her job duties and provided examination findings. The
Board notes that the term “physician” as defined under the Act includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist.8 As there is no indication
that Dr. Weddle treated appellant for subluxation of the spine, he cannot be considered a
physician. Therefore, his reports do not constitute probative medical evidence.
Appellant submitted reports from Dr. Willis dated July 3 to September 25, 2006. On
July 3, 2006 Dr. Willis diagnosed bilateral epicondylitis and myofascial pain. Although he
indicated that appellant began experiencing pain while at work on June 28, 2006, he expressed
no opinion as to the cause of appellant’s condition. Therefore, this report is of limited probative
value. None of Dr. Willis’ other reports contain any opinion as to the cause of appellant’s elbow
condition, they do not constitute probative medical evidence.

6

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4, at 218.

8

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician under section 8101(2) of the Act, which provides: “(2) ‘physician’
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. The term ‘physician’ includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the secretary.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).

4

The remaining medical evidence of record does not support appellant’s claim for
disability. Appellant submitted physicians’ progress notes bearing illegible signatures. These
reports, lacking proper identification, cannot be considered as probative evidence.9 Reports of
MRI scans and x-rays, which do not contain an opinion on causal relationship, are of no
probative value.
Appellant expressed her belief that her alleged condition resulted from her duties as a
mail handler. However, the Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.10 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.11 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that her condition was caused by the alleged work-related
conditions is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by her employment, she has not met her burden of proof to establish
that she sustained an occupational disease in the performance of duty causally related to factors
of employment.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,12 the Office regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.13 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.14 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.15 The Board has held that the submission of
9

Merton J. Sills, supra note 8.

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

12

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(2).

14

20 C.F.R. § 10.607(a).

15

20 C.F.R. § 10.608(b).

5

evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.16
ANALYSIS -- ISSUE 2
Appellant’s request for reconsideration neither alleged, nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. Additionally, she did not advance a
relevant legal argument not previously considered by the Office. Consequently, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).
In support of her request for reconsideration, appellant submitted a September 25, 2006
follow-up report from Dr. Willis, illegible physicians’ notes, bearing illegible signatures and
copies of previously-provided documents. Dr. Willis’ report did not address the relevant issue,
namely, whether appellant’s condition was causally related to her employment.17 Rather, the
report merely reiterated information contained in documents previously received and reviewed
by the Office and was, therefore, cumulative and duplicative in nature.18 The Board finds that
Dr. Willis’ report does not constitute relevant and pertinent new evidence not previously
considered by the Office.19 The copies of previously-submitted documents are, by definition,
duplicative and of no evidentiary value. Appellant also submitted largely illegible physicians’
progress notes, bearing illegible signatures. As these reports are illegible, there is no evidence
that they contain information relevant to the issue of causal relationship. Additionally, as they
lack proper identification, they cannot be considered as probative evidence.20 Therefore, the
Office properly determined that this evidence did not constitute a basis for reopening the case for
a merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her request for reconsideration.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty. The Board further finds that the Office properly
refused to reopen appellant’s case for further review of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

16

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

17

Id.

18

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
19

See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

20

Merton J. Sills, supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the December 1 and October 2, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: March 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

